DETAILED ACTION
This Office Action is in response to the application 17/367,149 filed on July 02nd, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/17/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about 
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,055,388.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komogortsev, U.S. Pub. Number 2013/0336547.
Regarding claim 1; Komogortsev discloses a computer-implemented method for authenticating a user based on passive affective and knowledge-based authentication (AK.BA), the method being executed by one or more processors and comprising:
capturing, with a camera, data associated with eye movements and ocular dynamics of the user as the user looks at a graphical user interface (GUI) of a device (pars. 0051-0052; a user is authenticated by estimating individual oculomotor plant characteristics (OPC) and complex eye movement patterns generated for a specific type of stimulus; the OPC, CEM, iris, and periocular information may be captured by a single camera sensor.);
determining an AK.BA signature of the user based on the captured data (par. 0052; all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates, perform individual trait template matching, multi-trait template matching phase and decision output.);
authenticating the user based on a comparison of the AK.BA signature with an AK.BA template associated with the user (par. 0060; a template including some or all of the OPC is passed to a matching module to produce a matching score between a computed template and a template already stored in the database.); and
granting an access to a subset of functions of an application (par. 0014; the identity assessment may be used to authenticate the person; e.g., to allow/grant the person access to a computer system or access to a facility.).
Regarding claim 2; Komogortsev discloses the computer-implemented method of claim 1, wherein the AKBA template and the AK.BA signature comprise a plurality of measurements of features that associated with eye movements and ocular dynamics of a user, and wherein the features comprise at least one of a pupil size, a gazing fixation and transition dynamics, and a blinking rate of at least one eye of the user (par. 0209; a video-based eye tracker is used as an eye tracking device; for each captured eye image, a pupil boundary and a corneal reflection from an IR light by the eye tracker are detected to estimate user’s gaze direction.).
Regarding claim 3; Komogortsev discloses the computer-implemented method of claim 1, wherein authenticating the user comprise: generating a similarity score based on a comparison of the AK.BA signature to the AK.BA template (par. 0204; the resulting score represents the similarity between the templates.); and authenticating the user based on the similarity score, wherein the user is authenticated when the similarity score is within a range of a predetermined threshold (par. 0114; the estimated user biometrics template may be supplied to the person authentication module and information fusion module to authenticate a user.).
Regarding claim 4; Komogortsev discloses the computer-implemented method of claim 3, wherein generating the similarity score comprises: determining a plurality of first scores, wherein each first score is determined based on a comparison of a measurement of a feature comprised in the AK.BA template and a measurement of a same feature comprised in the AK.BA signature (par. 0240; the matching module compares individual records.); determining a respective weight for each of the first scores (par. 0240; generating match scores for various metrics using comparison algorithm that operate on feature templates.); and combining the first scores weighted by their respective weights to determine the similarity score (par. 0240; comparison algorithm operate to compare the distribution of fixation-and saccade-based features throughout each record.).
Regarding claim 5; Komogortsev discloses the computer-implemented method of claim 1, wherein the user looks at a GUI of the device while a set of preprogrammed visual stimulus are displayed on the GUI of the device (par. 0145; stimulus was displayed on a 19 inch LCD monitor at a refresh rate of 60 Hz; a web camera and other equipment may provide a user authentication station at a relatively low cost.).
Regarding claim 6; Komogortsev discloses the computer-implemented method of claim 1, wherein the AK.BA template of the user is generated during an enrollment process (par. 0111; biometric authentication may engage information during enrollment of a user and at a later time authentication of the user.).
Regarding claim 7; Komogortsev discloses the computer-implemented method of claim 6, wherein generating the AKBA template of the user during the enrollment process (par. 0170; extracted eye metrics may have abnormal values such as zero, or be negative, or would have a linear form, when non-linear form is the norm.); displaying a set of preprogrammed visual stimulus to the user on a GUI of a device, wherein the set of preprogrammed visual stimulus comprise visual stimulus comprising the determined characteristics of the user (par. 0225; the stimulus was displayed as a jumping dot, consisting of a grey disc sized approximately 1o with a small black point in the center.); capturing, with a camera, data associated with eye movements and ocular dynamics of the user as the user looks at the set of preprogrammed visual stimulus (par. 0145; eye movement recording and iris capture were simultaneously conducted using PlayStation Eye web-camera.); and generating the AK.BA template based on the captured data (par. 0051; eye movement patterns generated for a specific type of stimulus.).
Regarding claims 8-14; Claims 8-14 are directed to non-transitory, computer-readable medium which have similar scope as claims 1-7. Therefore, claims 8-14 remain un-patentable for the same reasons.
Regarding claims 15-20; Claims 15-20 are directed to computer-implemented system which have similar scope as claims 1-7. Therefore, claims 15-20 remain un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436